DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted AF claim amendments on 10/14/2021 in response to the final office action mailed on 6/22/2021.  The status of the claims is as follows.

Declaration Under 132
	3.	The Applicants submitted a declaration by Todd Schwantes dated October 14, 2021 that the prior art cited patent of Zhang does not contain the required isocyanate in the oil phase.  The evidence provided is persuasive and the prior art rejection is withdrawn.

Allowable Subject Matter
4.	Claims 1-16 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  The prior art reference of Zhang is withdrawn in view of the Applicants declaration that the prior art reference does not teach the required presence of an isocyanate in the oil phase.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766